Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Hinson appeals the district court’s order granting summary judgment in favor of the City of Columbia in his action alleging claims for failure to rehire and failure to accommodate pursuant to the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hinson v. Columbia, No. 3:12-cv-01032-MBS, 2013 WL 5409140 (D.S.C. filed Sept. 24, 2013; entered Sept. 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.